Citation Nr: 1726779	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for generalized anxiety disorder, not otherwise specified, with depression, not otherwise specified (also claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney	


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was before the Board in October 2014 when it was remanded for additional development.

In December 2015, the Board denied a rating in excess of 50 percent for service-connected psychiatric disorder and TDIU.  In July 2016, the parties filed a Joint Motion for Partial Remand (JMR) with the United States Court of Appeals for Veterans Claims (Court), vacating the December 2015 Board decision with respect to the denial of the Veteran's claims for entitlement to an increased rating for his anxiety and depression disorders and to a TDIU. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The Board here grants the Veteran's claims with respect to both an increased disability rating and entitlement to a TDIU.


FINDINGS OF FACT

1. The Veteran's generalized anxiety disorder is manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; persistent hallucinations; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

2.  The Veteran's generalized anxiety disorder is not manifested by total social and occupational impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; intermittent inability to perform activities of daily living; disorientation to time or place; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives, own occupation, or own name.
 
3.  The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for generalized anxiety disorder have been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.156(b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9413 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generalized Anxiety Disorder

The Veteran was granted service connection for general anxiety disorder, with an initial disability rating of 50 percent, in a June 2010 rating decision.  In September 2010, the Veteran filed a notice of disagreement, claiming entitlement to a higher disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's generalized anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413, for unspecified anxiety disorder.  Under the General Rating Formula for Mental Disorders, to include unspecified anxiety disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 224 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443(2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. § § 4.125 and 4.130] together, it is evident that the 'frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of the current Diagnostic and Statistical Manual of Mental Disorders  (DSM-5), effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board on June 13, 2014, these changes do not apply in this matter.  Regardless, any discussion of symptoms associated with any assigned score is always useful in evaluating the severity of the Veteran's disability.  

As to the record evidence regarding the Veteran's condition from VA treatment facilities, a September 2009 record reports the Veteran as depressed and tearful during the interview.  The Veteran reported his verbal outbursts toward his wife, his feelings of hopelessness and occasional suicidal, though not homicidal, ideation.  He was diagnosed with depression NOS and assigned a GAF score of 58.  An October 2009 examination reports similar results.  The Veteran was tearful and reported depression and feelings of hopelessness but was appropriately dressed and  groomed.  The diagnosis was depression and he was assessed with a GAF score of 55.  A second October 2009 record shows a GAF score of 50.  A February 2010 record diagnosed depression NOS and anxiety disorder NOS but ruled out PTSD and dysthymia.  A March 2010 record diagnosed depression NOS.

The Veteran underwent a VA Compensation and Pension (C&P) mental health examination in May 2010 that was consistent with the above cited VA medical records.  The Veteran was reported to have moderate depression, a shortened sleep cycle, lowered sex drive, lack of energy, crying spells and interest in a diminished number of activities.  He was noted to help his wife around the house with chores.  He reported having bought one-half to one-fifth of alcohol on pay days despite having limited funds for other financial obligations, and to drinking "pretty regular" in order to get to sleep after losing his job in September 2009.  He also reported starting to take crack cocaine in 2008, but stopping.

His first marriage ended in divorce because, as the Veteran reported, his wife had difficulty dealing with his yelling at her, and also because she was unfaithful.  He has been married to his second wife since 1986 and described the relationship as good, although he again reported repeated outbursts of raising his voice with her.

The examiner reported no history of suicide attempts, nor of violence.  The Veteran was described as rambling, with below average intelligence, but understanding the outcome of his behavior and capable of managing financial affairs.  He was noted to have suicidal thoughts, but not homicidal thoughts.  He was also reported as having neither panic attacks nor hallucinations. 

The Veteran reported as a claimed PTSD stressor an incident during service in which, while on leave in the United States while serving in Germany, he was arrested as absent without leave as a result of what he described as a misunderstanding over his orders to return to Germany.  At the time, he had come to the United States to be with his wife while she was undergoing surgery and found out that she had miscarried someone else's child, and he had altered his return arrangements in order to deal with the situation.  He reported nightmares regarding the military, efforts to avoid activities, places or people reminding him of the incident, and feelings of helplessness and humiliation associated with the incident.

The examiner characterized the Veteran as having reduced reliability and productivity, but not total occupational and social impairment, due to his symptoms, including depression, sleeplessness, and irritability.

The Veteran was diagnosed with anxiety disorder NOS, but as not meeting the criteria necessary for a diagnosis of PTSD.  Nevertheless, his other symptoms were described as progressing as a result of his claimed PTSD stressor and worsening after being triggered by his September 2009 job loss.  He was assigned a GAF score of 59.

This examiner also, however, noted several inconsistencies in the Veteran's reporting of the facts relating to his personal history.  His wife's breast cancer treatments were cited by the Veteran as a cause of absenteeism resulting in his job loss, but she had had surgery for her breast cancer years prior to that termination.  He also reported as a cause of termination that his employer refused to honor his doctor's excuses for his absences, but the termination description submitted into the record by his employer cited poor quality and quantity of work as the reason.

In a March 2015 VA C&P Examination, the Veteran was diagnosed with other specified anxiety disorder and other specified depressive disorder.  He was not found to have any specified anxiety or depressive condition, including PTSD.

The examiner also noted that it was likely that the Veteran's reported panic attacks were largely secondary to characterological features exacerbated by his current clinical condition rather than a direct symptom of anxiety or depression.  The examiner also noted "clear evidence of symptom embellishment on psychological testing during the present evaluation to such a degree as to lead the examiner to doubt the Veteran's credibility during the interview and testing."  Nevertheless, the Veteran was reported as experiencing occupational and social impairment, with occasional decrease in work efficiency and intermittent episodes of inability to perform occupational tasks, athough generally functioning satisfactorily.

The Veteran was described as having a good relationship with his wife, and as interacting regularly with his cousin and brothers.  He tried to talk to his biological children every day, although they often do not return his calls.  The Veteran reported a better relationship with his step children, and spoke with all three of them most days.  He reported a good relationship with his grandchildren and great grandchildren.  He attended church most Sundays.

The Veteran reported attending daily to personal hygiene matters.  He also reported that his medications help to keep him calm, and that he did not take sleep medications all the time because they made him groggy.  His reported symptoms included difficulty sleeping, panic attacks nearly every other day, hypervigilance, auditory hallucinations, and depressed mood.  He characterized his symptoms as improving.  He denied alcohol or substance abuse issues.

The examiner noted the Veteran's good hygiene and grooming.  The Veteran was also reported to be alert, although with flattened affect.  His thought process was logical and organized, with no evidence of delusion.  The Veteran was also judged to be capable of managing his financial affairs.

The Veteran reported that he had panic attacks, which was the definition he ascribed to getting loud and angry, every other day.  These occurred when he gets upset with his wife and starts raising his voice.

A March 2016 mental health consultation at the Durham VA Medical Center reported among the Veteran's symptoms, depressed mood, decreased motivation/interests, difficulty concentrating/focusing, problems with short term memory, intermittent passive suicidal ideation, excessive anxiety and irritability, difficulty concentrating, insomnia and frequent nightmares, and panic attacks.  The Veteran reported taking medications prescribed by his private treating physician, but did not recall the names of those medications.  The Veteran was described as well-groomed and cooperative, but with a depressed mood and blunted affect.  Insight and judgment were reported as fair.

An August 2016 mental heath outpatient report from the Durham VA Medical Center noted no evidence of acute distress, nor of suicidal or homicidal ideation. 

The record also contains numerous examination records from the Veteran's private physician at the Goldsboro Psychiatric Clinic, dating back to January 2010 and continuing through 2016.  In a January 2010 letter, the Veteran's physician diagnosed the Veteran with PTSD, offered his opinion that the Veteran's PTSD was connected to his service and assigned a GAF score of 35, just several months prior to the Veteran having been assigned a 59 in his VA C & P examination.  The Veteran was reported as experiencing various hallucinatory symptoms - hearing sounds and seeing shadows out of the corners of his eyes - 6 to 15 times per week.  He was reported as feeling depressed 75% of the time, with low energy, little interest in things, and occasionally suicidal.

The record contains more than a dozen examination reports from the Goldsboro Psychiatric Clinic, dated from 2010 through 2016, each with a GAF score of either 35 or 40.  While the  specific details of the frequency and severity of the Veteran's reported symptoms vary, with the exception of a few outlier examples, the variance is generally slight, and the magnitude of the symptoms reported are materially greater than those reported in the VA records.  In a July 2010 letter to the VA, the treating physician reported the Veteran as having nightmares at least three to four times a week, flashbacks from his stressor once or twice a day and as averaging four hours of sleep a night.  He was reported as having intrusive thoughts, being hypervigilant, easily startled, and as not socializing at all.  His memory was reported as 90% impaired, to the extent that he forgets what he reads and gets lost while travelling.  Anger, sadness and fear were reported as coming upon him without his understanding why 85% of the time, indicating, according to the physician, that the Veteran's "prefrontal cortex is dysfunctional."  He was reported as depressed 80% of the time.  Notwithstanding the foregoing, the Veteran was deemed by the physician to be mentally competent to manage his financial affairs and to make "life-changing decisions."   On the other hand, the physician opined that the Veteran was "moderately" unable to sustain social relationships and unable to sustain work relationships, and, therefore, "permanently and totally disabled and unemployable." 

Other Goldsboro Psychiatric Clinic examination records (again, with some relatively slight variance) echo these same themes.  A February 2011 record notes flashbacks almost every day, nightmares once or twice a week, and no socializing.   An October 2011 record also notes flashbacks almost every day, daily panic attacks, two to three nightmares a week and daily hallucinations.  A January 2013 record reports panic attacks twice a day, two nightmares a week and two flashbacks a week, though with worsened recent memory.  An August 2013 record reports daily panic attacks, nightmares three times a week, flashbacks four times a week, and auditory and visual hallucinations each three times a week, worsened anger, depression and short term memory.  An October 2014 record reflects daily flashbacks and panic attacks, no visual or auditory hallucinations, but worsening anger, depression and short term memory.  An August 2015 record again shows daily panic attacks, daily night sweats, three nightmares a week and worse short term memory.  A September 2016 record reports four visual/auditory hallucinations  daily, and an April 2016 record describes the Veteran's "flat affect" and also reports that the Veteran does not socialize.  

The Veteran also submitted into the record a March 2017 expert opinion (the "March 2017 Opinion") from a private psychiatrist, who both reviewed the Veteran's record and interviewed the Veteran.  This opinion diagnoses the Veteran with unspecified anxiety disorder, panic disorder and recurrent, severe major depressive disorder.  He was noted to have a "clear history of disabling symptoms or anxiety and depression."  He was described as experiencing anxiety most of the time, with daily panic attacks, causing shortness of breath, racing heartbeat, sweating, agitation and the desire to isolate.  He was described as spending most of his time alone at home, unable to tolerate family gatherings or church.  His anxiety was reported to result from the claimed stressor involving his arrest for being absent without leave, and the consequent feelings of humiliation.  He was described as having poor memory and concentration, and impaired sleep and appetite.  The March 2015 VA C & P examination's report of what appeared to that examiner to be serial factual misrepresentations by the Veteran was dismissed as inconsistent with the treatment records of numerous other treatment providers.  The opinion characterized the Veteran as totally disabled and unable to work, and as having been totally incapacitated by his mental illness since his job termination.

The Veteran has also submitted lay statements from his wife and one of his daughters, dated November and September 2016 respectively.  Each attested to the Veteran's poor sleep patterns, his lack of socializing and his irritability.

As described above, the evidence offered here, as well as the interpretations given to that evidence, are not entirely consistent.  Both the March 2015 and the May 2010 VA C & P examinations diagnosed the Veteran with mental health conditions arising, at least in part, due to circumstances relating to the Veteran's service.  However, they raise some question as to the Veteran's credibility, and they generally characterize the Veteran's overall symptoms - as do his other VA medical consultations --  as being within the moderate range.  Both the Veteran's private physician and the author of the March 2017 Opinion characterize the Veteran's symptoms as substantially more severe, and completely disabling from an employment standpoint. 

On the one hand, both of the VA C&P examinations are well-reasoned, and provide a clear analytical basis in fact, adduced from the Veteran's record as well as an in-person examination, for their conclusions.  On the other hand, the Veteran's private physician has been treating the Veteran for years, and has offered a fairly consistent opinion and analysis of the Veteran's condition.  The examination reports are detailed, and provide factual support for their conclusions.   The March 2017 Opinion is also quite detailed, describing in depth both the relevant portions of the Veteran's record as well as the information derived from the Veteran's interview, supportive of her conclusions.

Faced with this inconsistency, the Board finds that while both VA C & P examination reports raise doubt as to the Veteran's credibility, the private treatment records and interpretations of the evidence have reached the level of equipoise with these VA records, and in such situations it is for the Board to resolve reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

Therefore, given the above evidence, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's psychiatric disorder.  The Veteran's psychiatric disorder manifests in severe occupational and social impairment, with deficiencies in most areas.  He has issues controlling his mood and temper, has difficulty adapting to stressful situations, is subject to frequent severe panic attacks, and severely disabling depression.  He socially isolates himself because he has difficulty establishing and maintaining effective relationships.  He also experiences frequent auditory and visual hallucinations and has periodic suicidal ideation.      

However, the Board finds that the criteria for a 100 percent rating have not been met.  While the Veteran does experience hallucinations, his overall psychiatric disability picture does not more nearly approximate the level of severity as required for a 100 percent rating.  The Veteran does not have total social impairment.  While the Veteran has been shown to have difficulties in relating to others, he is married, and notwithstanding his issues with irritability and anger, maintains what he himself describes as a companionable relationship with his long-time wife.  He also maintains relationships with his children, step children, grandchildren, and relatives.  While the Veteran has some suicidal ideation, he has never had a history of suicide attempts, such that his disability does not manifest to the level of being a persistent danger of hurting self.  The Veteran also consistently denies homicidal ideation or episodes of violence, indicating that he is not a persistent danger of hurting others.  The Veteran has also not shown delusions, gross impairment in thought process or communication, or grossly inappropriate behavior.  While the Veteran does have memory impairment, it is not so severe as to constitute memory loss for his name or that of his relatives.  He keeps himself well groomed and maintains routines around his home, including the performance of minor chores.  Accordingly, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's psychiatric disorder.  

TDIU

The Veteran submitted an application for increased compensation based on unemployability in September 2010.  In an October 2011 statement of the case, the RO denied this claim.

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § § 3.341, 4.16, 4.19 (2016).

Here, by virtue of this decision, the Veteran will be awarded a 70 percent disability rating for his single service-connected disability, generalized anxiety disorder, thereby rendering him as meeting the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The Veteran's last job, as a school custodian, was terminated in September 2009.  His June 2009 performance appraisal from the Chatham County Schools reflects an inability by the Veteran to maintain an acceptable standard of performance, notwithstanding what appears to be considerable effort on the part of his supervisors to outline in detail the tasks required of him and the progress on those tasks required to be made.  The record reflects that the Veteran's education consists of partial coursework at Columbia Commercial College, in Columbia, South Carolina, in data processing in 1979; enrollment in the Patterson School of Barbering from September 1979 until November 1980;  coursework toward an associate's degree in correction technology at Central Carolina Technical College; and work as an machinist apprentice at the Pleasurecraft Marine Engine Company.  An October 1979 VA Counseling Record notes as "Occupational and Educational Objectives Recommended for Consideration" barber, truck driver, and supply clerk.

For the reasons described above with respect to the adoption of the conclusions of the Veteran's private physician and the author of the March 2017 Opinion, the Board finds that whatever the nature of the occupation the Veteran were to attempt to pursue, it would not be possible for the Veteran to obtain and maintain substantially gainful employment by virtue of his service-connected disability.  He is subject to recurring, disabling panic attacks, he has severely impaired social relationships, and he is subject to sudden, explosive bouts of irritability and loss of temper.  Further, his short term memory has been consistently reported to be significantly impaired.  These characteristics are not consistent with an ability to function acceptably in a workplace and are not practical limitations for someone engaged in substantially gainful employment.

Based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disability precludes him from securing or maintaining gainful employment.  Resolving all doubt in favor of the Veteran, the Board concludes that a TDIU is warranted.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 70 percent rating, but no higher, for generalized anxiety disorder is granted.

The Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


